DETAILED ACTION
	This Office action is responsive to communication received 02/25/2022 – Amendment. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-20 have been canceled, as directed.
	Claims 21-40 remain pending.
Response to Arguments
In the arguments received 02/25/2022, the applicant contends that none of the applied references have structures on the back of the face portion teaching or suggesting channels as now claimed.  The applicant specifically notes that “Allen does not recite any channels on the back of the face. Referring to FIG. 12, Allen discloses hexagonal partitions or walls that extend through the entire interior cavity of the golf club head. Kobayashi teaches square shaped depressions on the back of the face that are arranged in a rectangular array as shown in FIGS. 2 and 2a, but it fails to teach or suggest first plurality of channels and second plurality of channels as claimed. Viste discloses laterally extending (i.e., from heel to toe) grooves on the back of the face as shown in FIG. 2, but it fails to teach or suggest first plurality of channels and second plurality of channels as claimed.” (see REMARKS, scanned page 2). The applicant further contends that the applied prior art does not suggest that the channels on the back of the face extend in a direction that is different from the grooves on the face.  Last, the applicant argues that none of the applied references teaches or suggests first and second means for adhering the filler material to the back surface of the face, as now claimed. 
IN RESPONSE:
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new grounds of rejection set forth herein below are necessitated as a result of the cancellation of claims 1-20 and the submission of new claims 21-40.  The new grounds of rejection still rely on the Viste reference (USPN 5,282,624) and the Linphone (DE 29715997 U1) reference and thus a brief rebuttal to applicant’s arguments will be provided here.  The applicant’s focus in detailing the Viste reference is to argue that Viste does not show a first and second plurality of channels, as now claimed.  A review of FIG. 2 in Viste reveals that the back surface of the face may be considered to include a first plurality of channels (8b) closer to the topline and a second plurality of channels (8b) closer to the sole.  In other words, at least two channels may be identified adjacent the topline and at least two channels may be identified adjacent the sole portion.  Further reasons for advancing the rejections of certain claims based upon the Viste reference will become evident through a reading of the new grounds of rejection and will not be repeated here for brevity.   Also, Linphone is relied upon again for its teachings of an adhesive, a foam filler and internal surface roughness provided on a rear surface of the striking face, with the adhesive and surface roughness clearly being capable of providing enhanced adhesion of the foam filler to the internal walls of the interior cavity.  As for the remaining prior art references, namely Allen (USPN 4,930,781), Tseng (US PUBS 2008/0022502, and Kobayashi (USPN 5,676,605), and used in the previous rejections, applicant’s arguments are persuasive.  Since these references are not relied upon in rejecting new claims 21-40, no further discussion is necessary, here. 
FOLLOWING IS AN ACTION ON THE MERITS:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

"[T]he analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.   EXEMPLARY RATIONALES
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Exemplary rationales that may support a conclusion of obviousness include:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 21 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Miyajima (USPN 5,711,722) in view of Kobayashi (USPN 5,611,742).
As to claim 21, Miyajima shows a golf club head (FIGS. 1, 5 and 9) comprising: a body portion having an interior cavity (FIG. 9), a front portion (1), a back portion (5), a toe portion (8) with a toe portion edge, a heel portion (7) with a heel portion edge, a top portion (4) with a top portion edge, and a sole portion (10) with a sole portion edge; a face portion (2) enclosing the interior cavity (FIG. 9), the face portion comprising a front surface configured to strike a ball, and a back surface facing the interior cavity.  As shown in annotated FIG. 2 below, the back surface comprising: a first plurality of channels on the back surface of the face portion (i.e., the channels are formed by a pair of ridges 3, with the space between the pair of ridges forming a channel), each channel of the first plurality of channels being spaced apart from an adjacent channel of the first plurality of channels in a first direction and extending from a location at or proximate to the top portion edge to a location at or proximate to the sole portion edge; and a second plurality of channels on the back surface of the face portion, each channel of the second plurality of channels being spaced apart from an adjacent channel of the second plurality of channels in a second direction.  See FIG. 3 showing each channel formed between two ridges (3). At least one channel of the first plurality of channels and at least one channel of the second plurality of channels have at least one different property in that the channels are in different location.  
     
    PNG
    media_image2.png
    712
    1375
    media_image2.png
    Greyscale


Miyajima lacks “a filler material at least partially filling the interior cavity, wherein at least one channel of the first plurality of channels or at least one channel of the second plurality of channels is at least partially filled with the filler material”. Kobayashi shows it to be old in the art to fabricate a hollow metal wood-type club head with a hollow portion being filled with foam, if necessary (i.e., col. 3, lines 11-13).  A filler product is typically used to deaden sound and/or absorb vibration in hollow metallic club heads.  In view of the teaching in Kobayashi, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Miyajima by introducing foam filler material within the interior cavity for the purpose of reducing any unwanted noise or vibration.  
As for the claimed requirement that the face portion is “attached” to the front portion, such appears to be a limitation of the manner of making the club head and can be treated as a product-by-process limitation.  See MPEP 2113.  Nonetheless, Miyajima obviates attaching the face to the body portion (i.e., col. 3, lines 5-6).  
As to claim 23, in Miyajima, each channel of the first plurality of channels is independent from an adjacent channel of the first plurality of channels in the first direction, and wherein each channel of the second plurality of channels is independent from an adjacent channel of the second plurality of channels in the second direction.  As has been shown in annotated FIG. 2 supra, the plurality of first channels includes two channels that extend in a top-to-sole direction, with the channels formed between ridges (3) and with the two channels being separated by another distinct channel.  Similarly, as has been shown in annotated FIG. 2 supra, the plurality of second channels includes two channels that extend in a top-to-sole direction, with the channels formed between ridges (3) and with the two channels being separated by another distinct channel.
As to claim 24, as modified by Kobayashi, and with the introduction of filler material to fill the interior cavity, each channel of the first plurality of channels and each channel of the second plurality of channels in Miyajima are configured to engage the filler material to prevent or substantially prevent detachment of the filler material from a section of the back surface of the face portion.
As to claim 25, as shown by annotated FIG. 2 supra, the first plurality of channels in Miyajima are spaced apart by a first distance, wherein the second plurality of channels are spaced apart by a second distance different from the first distance.  Here, the annotated FIG. 2 herein above shows how the channels of the second plurality of channels are spaced by at least two channels therebetween, while the channels of the first plurality of channels are spaced apart by at least one channel therebetween. 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Miyajima (USPN 5,711,722) in view of Kobayashi (USPN 5,611,742) and Mimeur (USPN 5,766,092). 
Miyajima in view of Kobayashi lacks “at least one port connected to the interior cavity, wherein the filler material is injected into the interior cavity from the at least one port”.  Mimeur shows it to be old in the art to make use of a filling orifice (120, 130) through which a filler material is introduced into the interior club head cavity.  See col. 4, lines 38-50 in Mimeur.  In view of the patent to Mimeur, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Miyajima by including a port for accessing the interior cavity, with the motivation being to be able to conveniently fill the interior of the club head with filler material.   

Claims 27-29 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Kenmi (USPN 6,203,449) in view of Kobayashi (USPN 5,611,742).
As to claim 27, Kenmi shows a golf club head (FIG. 4) comprising: a body portion having an interior cavity, a front portion, a back portion, a toe portion with a toe portion edge, a heel portion with a heel portion edge, a top portion with a top portion edge, and a sole portion with a sole portion edge; a face portion attached to the front portion to enclose the interior cavity (i.e., col. 3, lines 8-11), the face portion comprising: a front surface configured to strike a ball, the front surface comprising a plurality of grooves (i.e., grooves 9; FIG. 2B), each groove extending in a first direction (i.e., the grooves extend in a heel-to-toe direction; FIG. 1); and a back surface facing the interior cavity, the back surface in FIG. 4 including a plurality of channels (i.e., members 30 form channels there between), each channel having a length and a width, the width being substantially smaller than the length (i.e., the width between two members 30 in a heel-to-toe direction in FIG. 4 is clearly larger than the length of the channels in a top-to-sole direction); and wherein the length of at least one channel of the plurality of channels extends in a second direction different from the first direction (i.e., the length of the channels between the members 30 in FIG. 4 extends in a top-to-sole direction vs. the grooves of the first direction, which extend in a heel-to-toe direction). 
Kenmi lacks “a filler material at least partially filling the interior cavity…wherein each channel is at least partially filled with the filler material and is configured to engage the filler material to adhere the filler material to the back surface of the face portion”. Kobayashi shows it to be old in the art to fabricate a hollow metal wood-type club head with a hollow portion being filled with foam, if necessary (i.e., col. 3, lines 11-13).  A filler product is typically used to deaden sound and/or absorb vibration in hollow metallic club heads.  In view of the teaching in Kobayashi, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Kenmi by introducing foam filler material within the interior cavity for the purpose of reducing any unwanted noise or vibration.  
As to claim 28, although the channels identified under claim 27 do not show “wherein the second direction is a diagonal direction on the back surface of the face portion”, such is deemed to be a matter of obvious design choice.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
As to claim 29, the second direction is a vertical direction on the back surface of the face portion.  See FIG. 4 in Kenmi and the channels formed between two adjacent members (30), wherein the channels run vertically in a topline-to-sole direction. 
As to claim 32, in Kenmi, a thickness of the face portion is greater than or equal to 0.02 inch (0.5 millimeters) and less than or equal to 0.12 inch (3.0 millimeters). See col. 6, lines 22-26. 
As to claim 33, a cross sectional shape of at least one groove of the plurality of grooves is different from a cross sectional shape of at least one channel of the plurality of channels.  Here, a cross sectional shape is “different” in that a cross-sectional shape of the grooves (9) that are shown in FIG. 2B in Kenmi would present a somewhat shallow and narrow partial U-shaped configuration whereas a cross-sectional view between the ribs (30) in FIG. 4 (i.e., at least two adjacent ribs 30 form a channel there between) appears to show a wider and less shallow partial U-shaped configuration. 

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Kenmi (USPN 6,203,449) in view of Kobayashi (USPN 5,611,742) and Mimeur (USPN 5,766,092). 
Kenmi in view of Kobayashi lacks “at least one port connected to the interior cavity, wherein the filler material is injected into the interior cavity from the at least one port”.  Mimeur shows it to be old in the art to make use of a filling orifice (120, 130) through which a filler material is introduced into the interior club head cavity.  See col. 4, lines 38-50 in Mimeur.  In view of the patent to Mimeur, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Kenmi by including a port for accessing the interior cavity, with the motivation being to be able to conveniently fill the interior of the club head with filler material.   

Claims 34-38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Viste (USPN 5282624) in view of Linphone (DE 29715997 U1). 
As to claim 34, Viste shows a golf club head comprising: a body portion having an interior cavity, a front portion, a back portion, a toe portion with a toe portion edge, a heel portion with a heel portion edge, a top portion with a top portion edge, and a sole portion with a sole portion edge (i.e., collectively looking at FIGS. 6 and 7, one can see that the club head includes a top, a sole, a heel, a toe, a front and a back, located in the usual and customary positions for a wood-type club head); and a face portion (3) attached to the front portion to enclose the interior cavity (i.e., col. 3, lines 9-12); the face portion (3) comprising a front surface configured to strike a ball, and a back surface facing the interior cavity (FIG. 7). 
Viste lacks “a filler material at least partially filling the interior cavity”. A filler product is typically used to deaden sound and/or absorb vibration in hollow metallic club heads. Linphone shows it to be old in the art to introduce an adhesive and a shock absorbing material within the hollow portion of an iron-type club head to absorb the shock of a golf ball impact (i.e., see translated paragraphs [0012] and [0017] of Linphone, attached to the previous 12/07/2021 Office action).   In view of the teaching in Linphone, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Viste by introducing foam filler material within the interior cavity for the purpose of reducing any unwanted noise or vibration.  
Also, Viste does not make an explicit disclosure and distinction of “the back surface comprising: a first means for adhering the filler material to the back surface of the face portion; and a second means for adhering the filler material to the back surface of the face portion, wherein at least one physical property of the first means is different from at least one physical property of the second means”.  These limitations are related to the further limitations in claims 35-38, wherein either the first means comprises a plurality of channels or the second means comprises a plurality of channels and wherein either the first means comprises an adhesive or the second means comprises an adhesive.  Here, in addition to the shock absorbing filler material, Linphone show it to be old in the art to include an adhesive and a roughened surface on the back portion of the face portion to enable the shock absorbing rubber (3) to better adhere to the back surface of the face (i.e., see translated paragraphs [0012], [0013] and [0017] of Linphone, attached to the previous 12/07/2021 Office action). In view of the teaching in Linphone, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in the cited art reference to Viste by introducing an adhesive together with the filler material within the interior cavity for shock absorption.   Thus, Viste, as modified by Linphone, would have included a first means (i.e., a plurality of channels 8b) and a second means (an adhesive) for securing the foam filler against a rear portion of the face member (3).  Or, one could say that Viste, as modified by Linphone, would have included a first means (i.e., an adhesive) and a second means (i.e., a plurality of channels 8b) for securing the foam filler against a rear portion of the face member (3). 
As to claim 40, the first means is a first plurality of channels and the second means is a second plurality of channels, wherein the at least one physical property of the first means is a cross sectional shape of at least one channel of the first plurality of channels, and wherein the at least one physical property of the second means is a cross sectional shape of at least one channel of the second plurality of channels.  Here, Viste clearly may be interpreted as showing a first plurality of channels (i.e., with reference to FIG. 7, two channels on the rear portion of the strike face 3 and located near the top portion) and a second plurality of channels (i.e., with reference to FIG. 7, two channels on the rear portion of the strike face 3 and located near the sole portion), with the cross-sectional shape of the channels capable of being different, one from the other.  Here, Viste states that the cross-section of the groove (8b) may be varied and that any combination of the groove shape (i.e., v-shaped or u-shaped, as shown in FIGS. 3a, 3b, 3c) may be employed.  See col. 4, lines 11-20 in Viste.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 34-38 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Mimeur (USPN 5,766,092). 
As to claim 34, Mimeur shows a golf club head (FIGS. 1, 2) comprising: a body portion having an interior cavity (2), a front portion (10), a back portion (5), a toe portion (13) with a toe portion edge, a heel portion (i.e., generally near numeral 20 in FIG. 5) with a heel portion edge, a top portion with a top portion edge, and a sole portion with a sole portion edge (i.e., top and sole clearly viewable in FIG. 1); a filler material at least partially filling (i.e., col. 3, lines 15-20) the interior cavity (2); and a face portion attached (i.e., col. 3, lines 49-51) to the front portion to enclose the interior cavity, the face portion comprising a front surface (FIG. 5) configured to strike a ball, and a back surface (FIG. 10) facing the interior cavity (2), the back surface comprising: a first means (i.e., viscoelastic resin 4 may clearly serve as a first means) for adhering the filler material to the back surface of the face portion; and a second means (i.e., FIG. 8 shows at least three ribs 101, with a channel being formed between any two adjacent ones of the ribs 101) for adhering the filler material to the back surface of the face portion, wherein at least one physical property of the first means is different from at least one physical property of the second means (i.e., the resin 4 is clearly different than a channel formed between two adjacent ribs 101).
As to claim 35, the first means comprises a plurality of channels (i.e., FIG. 8 shows at least three ribs 101; a channel may be defined between any two adjacent ones of the ribs 101; thus at least two channels are present) on the back surface of the face portion, wherein each channel of the plurality of channels is configured to be at least partially filled with the filler material.  See FIG. 8; col. 4, lines 50-57 and col. 3, lines 15-20. 
As to claim 36, the second means comprises an adhesive (i.e., layer 4 of viscoelastic resin serves as an adhesive) configured to attach at least a portion of the filler material to the back surface of the face portion.  See col. 3, lines 4-20. 
As to clam 37, the second means comprises a plurality of channels (i.e., FIG. 8 shows at least three ribs 101; a channel may be defined between any two adjacent ones of the ribs 101; thus at least two channels are present) on the back surface of the face portion, wherein each channel of the plurality of channels is configured to be at least partially filled with the filler material.  See FIG. 8; col. 4, lines 50-57 and col. 3, lines 15-20.  
As to claim 38, the first means comprises an adhesive (i.e., layer 4 of viscoelastic resin serves as an adhesive) configured to attach at least a portion of the filler material to the back surface of the face portion.  See col. 3, lines 4-20. 

Allowable Subject Matter
Claims 22, 30 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711